Citation Nr: 0320416	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In October 1999 and December 2000, the Board 
remanded the case for additional development, and in March 
2003 the veteran testified before the undersigned at a 
hearing held in Washington, D.C.  


FINDING OF FACT

On August 1, 2003, prior to the promulgation of a decision in 
the appeal, the Board received the veteran's June 3, 2003, 
letter requesting withdrawal of this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On August 3, 2003, the Board received the veteran's letter 
dated June 3, 2003, in which he requested that his claim be 
"removed from the dockets of the VA Review Board."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by an appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204(a).

The veteran has personally withdrawn this appeal by a letter 
signed by him, which was dated June 3, 2003, and received at 
the Board on August 1, 2003.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

